 FANNY FARMER CANDY SHOPS, INC.299Chester Kulisz was challenged by the Intervenor on the ground thathe had been discharged before the date of the election.The RegionalDirector found that Kulisz was employed as a warehouseman untilSeptember 1954, when he was discharged. It appears that unfair laborpractice charges were later filed alleging that Kulisz was discharged inviolation of Section 8 (a) (1) and (3). In his report, the RegionalDirector states he found no merit to the charge, but was unable to dis-miss the charge because of lack of authority, the office of GeneralCounsel then being vacant.He therefore recommended that the Boardsustain the challenge to Kulisz' ballot.However, as the 8 (a) (3)charges filed with respect to Kulisz' discharge are still pending, weshall not now resolve the challenge to Kulisz' ballot.Inasmuch as the counting of the seven ballots, the challenges towhich are hereby overruled, may determine the results of the election,we shall direct that they be opened and counted. In the event that asufficient number of ballots were cast for the Petitioner to give it amajority of all the votes cast in the election, the Regional Directoris instructed to issue a certification of representatives to the Petitioner.If a majority of all votes cast is for Amalgamated Union, Local 649,UAW-AFL, then the Regional Director is instructed to issue a certi-fication of representatives to that effect. In the event, however, thatthe above seven ballots when opened and counted, do not determine theresults of the election, we shall, at that time, resolve the challenge toChester Kulisz' ballot.[The Board directed that the Regional Director for the Second Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballots of Wasyl Ratuszny, Frank Coyne, Otto Schapa,SylvesterLefkowitz,William Yarrow, Anthony Piagentini, andMitchell Pietruszkiewicz, and serve upon the parties a revised tally ofballots, and issue certification.]MEMBER LEEDOMtook no part in the consideration of the aboveSupplementalDecision and Direction.Fanny Farmer Candy Shops,Inc.andBakery and ConfectioneryWorkers' International Union of America,Local 12,AFL, Pe-titioner.C, a<seNo. 6-RC-1501.April 20, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Harvard G. Borchardt, hear-ing officer.The hearingofficer's rulingsmade at the hearing are free,from prejudicial error and are hereby affirmed.112 NLRB No. 48. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of candy and con-fections which it sells through approximately 400 of its own retailstores located in 18 States.The retail operations of the Employerare administratively divided in eight districts and numerous subdivi-sions thereof, each being headed by a district manager and a subdi-vision supervisor.In the Pittsburgh area subdivision there are 8stores, 5 of which are located in Pittsburgh, Pennsylvania, and areinvolved herein.'The parties agree that the scope of the unit should include only thefive stores in the city of Pittsburgh, and that temporary and seasonalemployees should be excluded therefrom.The Petitioner would limitthe unit to all regular and part-time selling employees while the Em-ployer would also include therein the nonselling employees, such asporters and cleaning women.The parties also disagree as to thesupervisory status of the shop managers and assistant shop managers.Selling and nonselling employees :In addition to full-time and part-time sales personnel, the Employer employs 4 nonselling employeesfor work at all 5 stores : 1 full-time and 1 part-time porter and 1 full-time and 1 part-time cleaning woman.These employees perform thecustomary duties of their classifications, such as cleaning and otherjanitorial functions.These nonselling employees, unlike the hourlyrated sales employees, receive a salary,' but they work the same hoursand are eligible for the same employee benefits as the sales personnel.'In the past the Board has recognized that a functional integration andmutuality of interest exists between these nonselling employees andselling employees in retail establishments.4Accordingly, in the ab-sence of a bargaining history, and as no other union seeks to representthem, we shall include in the unit, the porters and cleaning women,5both full-time and part-time.''The other three stores are located in Altoona,Uniontown,and Monroeville,Pennsyl-vania.2Thepart-time porter is paid on an hourly basisaThe part-time employees, selling and nonselling,are not eligible for the same fringebenefits as the full-time employees.* J C. Penney Company,86 NLRB 920, 92115Petrie'',an Operating Divsstion of RedRobinStores,Inc,108 NLRB 1318.6 The part-time porter regularly works more than 16 hours each week,the part-timecleaning woman more than 6 hours each week, and the part-time sales girls more than 25hours per weekAs the Board's unit findings are based upon functionally related occupa- FANNY FARMER CANDY SHOPS, INC.301Shop managers and assistant shop managers:Contrary to the Peti-tioner, the Employer contends that the shop managers and assistantshop managers have authority to hire and fire employees or effectivelyrecommend the same and therefore should be excluded from the unitas supervisors.Although the stores are under the general super-vision of the subdivision supervisor who regularly visits each storeand acts as liaison with the district office, and who has authority to'hire and fire, a shop manager is in complete charge of each store.Theshop manager directs the activities of from 1 to 4 salesgirls in theperformance of their duties.She prepares and may change theirwork schedules, settles minor grievances, trains the new sales per-sonnel and recommends pay increases.Although the record does not-establish that the shop managers were specifically advised prior tothe hearing as to their authority to hire or fire sales employees orrecommend the same, it does show that, during the course of the hear-ing, the Employer so advised them and reaffirmed such authority.Further, three shop managers testified that since the start of the hear-ing they had hired or recommended for hire new employees. In view,of the foregoing and as the shop managers possess and exercise thestatutory authority of supervisors, we find that they are supervisorswithin the meaning of the Act, and therefore will exclude them fromthe unit.In each store there is one employee designated as the assistant shopmanager who substitutes for the shop manager at lunch time, andwhenever the shop manager is sick, on vacation, or otherwise absentfrom the store.Except during these absences, this employee does nothave any of the statutory authority of a' supervisor.As the super-visory authority vested in the assistant shop manager is of a sporadicnature, we are not persuaded that they are supervisors within themeaning of the Act, and therefore shall include them in the unit.'Accordingly, we find that all employees, selling and nonselling, em-ployed in the Employer's five candy stores in Pittsburgh, Pennsyl-vania, including salesgirls, assistant shop managers, porters, cleaningwomen, and part-time employees, but excluding office clericals, guards,shop managers, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.tional categories, and as the record indicates that all part-time employees, selling and non-selling, regularly perform the same duties as those performed by the full-time employees,we shall include them in the unit.Montgomery Ward &Co, 110 NLRB 256;Crown DrugCompany,108 NLRB 1126.7Helms Motor Express, Inc.,107 NLRB 132.